EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with George Kaplan on May 25, 2021.

The application has been amended as follows:
In the Claims:
Cancel Claim 1

Amend Claim 3 to the following: 
3. (Currently Amended) The method according to claim [[1]]26, wherein at least one of the first parameters are divided into subgroups forming the second parameters, and the first parameter values are divided into subgroups forming the second parameter values.  
  
Amend Claim 6 to the following: 
6. (Currently Amended) The method according to claim [[1]]26, wherein, on the screen, at least one of multiple first data fields are displayed in the first 3screen view, and multiple second data fields are displayed in the second screen view.

Amend Claim 8 to the following: 
26, wherein the first data fields, which are converted into the second data fields by touch, are at least one of selectable by a user, and depend upon at least one of type or size of the parameters and type or size of the parameter values.

Amend Claim 9 to the following: 
9. (Currently Amended) The method according to claim [[1]]26, wherein the first data fields, when being touched, are converted into the second data fields, which comprise the same structure.

Amend Claim 11 to the following: 
11.( Currently Amended) The method according to claim [[1]]26, wherein the touch influences at least one of the second parameters and second parameter values.

Amend Claim 14 to the following: 
14. (Currently Amended) The method according to claim [[1]]26, wherein a conversion of the first data field into a second data field re-groups at least one of the parameters and the parameter values.

Amend Claim 15 to the following: 
15. (Currently Amended) The method according to claim [[1]]26, wherein the data fields or parts thereof, or text or numbers are displayed in colors which depend upon at least one characteristic of the parameters or the parameter values.

Amend Claim 16 to the following: 
26, wherein at least one of the first and second data fields correspondingly apply to any nth, and n+1th data fields generated therefrom by touching the screen.

Amend Claim 17 to the following: 
17. (Currently Amended) The method according to claim [[1]]26, wherein the database is a spreadsheet.  

Amend Claim 19 to the following: 
19. (Currently Amended) A mobile terminal with a processor which is programmed to carry out the method according to claim 26.

Amend Claim 26 to the following: 
26. (Currently Amended) A method for displaying data on a mobile terminal, comprising the steps of: 
a) accessing a database and displaying one or more first parameters and one or more associated first parameter values in a first screen view on a touch screen of the mobile terminal[[,]]; 
b) displaying the first parameters and the first parameter values in one or more first data fields on the touch screen[[,]]; and 
c) touching the touchscreen to change the first screen view to a second screen view, in which one or more second data fields are displayed, including at least one of one or more second parameters and one or more second parameter 6values, the second parameters correlating with the first parameters, and the second parameter values correlating with the first parameter values, wherein

swiping an area of the first screen view of the touch screen replaces previously-displayed data of the first screen view at that particular location of the screen with new data of the second screen view and with the other previously-displayed data of the first screen view remaining unchanged, and 
tapping an area of the second screen view of the touch screen results in a third screen view of new data being displayed below the previously-displayed data of the second screen view at that particular location, and with the other previously-displayed data of the first screen view shifting on the screen, 
wherein multiple first data fields are displayed on the screen in the first screen view, and one or more first data fields are converted into second data fields by swiping the screen at that particular location, and without changing the other data presently-displayed upon the screen, 
displaying the data of the first and second screen views with a red background color, a blue background color, or a white background color and  a red color font, a blue color font, or a white color font, with the red color font or the blue color font displayed within the white background, or the white color font displayed within the red background or the blue background, 
wherein 7swiping the blue background changes to the red background in the second screen view, and tapping the red background results in the data displayed below the red background in the second screen view with the red color font the blue color font displayed within [[a]] the white background in the third screen view.  

Amend Claim 27 to the following: 
26, wherein the new data displayed in the third screen view is displayed with varying font size.

Amend Claim 28 to the following: 
28. (Currently Amended) The method according to claim [[1]]26, wherein peripherally-displayed data in the second screen view disappears in the third screen view.

Allowable Subject Matter
Claims 3, 6, 8, 9, 11, 14-17, 19-23, and 26-28 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claim 26:
The prior art discloses the previously rejected limitations for the reasons discussed in the respective office actions. Additionally, the prior art discloses displaying different portions of a screen with different background and font colors. Further, the prior art discloses that it is known that swiping a first portion may change the display to a second portion with a different background color and, separately, that tapping a first portion may display a second portion below the first portion also with a different background color. Finally, the prior art discloses that red, blue, and white are common font and background colors.
The known prior art fails to disclose or suggest each and every limitation together as claimed, particularly the claimed combination of font and background colors of red, blue, and white, combined with the additionally claimed elements. Additionally, the examiner cannot determine a reasonable 
Thus, claim 26 is allowable.

Claims 3, 6, 8, 9, 11, 14-17, 19-23, 27, and 28:
	The claims are dependent upon Claim 26 and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Partridge et al., US Publication 2009/0128505, System and method for tapping on a background color to expand a region.
Kang et al., US Publication 2016/0371691, System and method for changing background colors based on a swipe gesture.
Paek et al., US Publication 2017/0206003, System and method for changing background colors of an area based on a swipe gesture.
Wang, US Patent 11,003,225, System and method for displaying tappable color bands.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176